Citation Nr: 0507548	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition of the 
face and neck, including as due to an undiagnosed illness.



WITNESS AT HEARING ON APPEAL

Appellant and F.G.



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to 
December 1978, and from December 1990 to April 1991, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War, and a period of service in the 
U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
of entitlement to service connection for a skin condition of 
the face and neck, including as secondary to an undiagnosed 
illness.  The veteran has perfected a timely appeal.  She 
also testified at an RO hearing in August 1997.

In April 1999, the veteran cancelled her request for a Board 
hearing.  Accordingly, the veteran's hearing request is 
considered withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.702 (2004).

The Board remanded this claim for additional development in 
March 2000, and September 2003.  It now has been returned to 
the Board.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The veteran's current skin conditions are attributed to 
diagnosed diseases.

4.  There is no competent medical evidence that the veteran's 
currently diagnosed poikilodermatous changes are related to 
service or any incident of service.


CONCLUSION OF LAW

A skin condition of the face and neck was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.    

In a letter dated in February 2004, the veteran was informed 
of what records VA would attempt to obtain on behalf of the 
veteran, what records the veteran was expected to provide in 
support of her claim, and of the need to advise VA of, or 
submit, any additional information or evidence that she 
wanted considered.

The veteran also was provided with a copy of the appealed 
rating decision, the Board's March 2000 and September 2003 
remands, a statement of the case, and supplemental statements 
of the case.  These documents provided her with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding her claim.  These documents 
served to further inform the veteran as to what evidence was 
needed to substantiate the claim.  At the RO hearing, the 
veteran was also advised of evidence she should submit to 
substantiate the claim and was thereby informed of evidence 
she was responsible for submitting.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Some of this notice was provided after the initial adverse 
decision on the veteran's service connection claim for a skin 
condition of the face and neck, including as secondary to an 
undiagnosed illness.  The Pelegrini Court held that, as to 
the timing of VCAA notice, "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision."  
Pelegrini, at 120.  The Court also held that the notice 
requirements were satisfied if the Board ensured that the 
proper notice was ultimately provided.  Id, at 120, 122-4.  
The Board thus remanded this claim in September 2003 for the 
issuance of additional VCAA notice to the veteran.  The 
veteran responded to this VCAA notice by stating in March 
2004 that she had no further information or evidence to 
submit in support of her claim.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  Her hearing testimony demonstrated that 
she had received no relevant treatment for the condition at 
issue.  If she had submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
nature, extent, and etiology of her claimed skin condition of 
the face and neck, including as secondary to an undiagnosed 
illness.  As will be shown below, the VA examiner diagnosed 
the veteran's skin condition as poikilodermatous changes.  
And there is no competent medical opinion that this condition 
is related to service or any incident of service, including 
as secondary to an undiagnosed illness.  Thus, the Board 
concludes that no further examinations are required in this 
case.  38 U.S.C.A. § 5103A(d).

The record also reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including her service medical records and post-service VA 
medical records.  The veteran has received the notice and 
assistance contemplated by the VCAA.  Further assistance 
would have no reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5103A.(a)(2).

Factual Background

A review of the veteran's service medical records indicates 
that a copy of her enlistment physical examination from her 
first period of active service in the U.S. Army was not 
available for review.

There were no records of in-service treatment for a skin 
condition during the veteran's first period of active 
service.

At a separation physical examination in July 1978, the 
veteran reported a history of skin diseases.  The in-service 
examiner noted that this referred to a skin rash.  Clinical 
evaluation revealed that her skin was normal, and she was 
found qualified for separation from service.

At an annual U.S. Army Reserve physical examination in 
September 1983, the veteran specifically denied any history 
of skin diseases.  Clinical evaluation revealed that her skin 
was normal, and she was found qualified for continued service 
in the Reserve.  These findings were unchanged on subsequent 
U.S. Army Reserves physical examination of the veteran in 
August 1987.

The veteran reported no history of skin diseases at a 
periodic physical examination in December 1990.

A copy of the veteran's enlistment physical examination from 
her second period of active service in the U.S. Army was not 
available for review.

There were no records of in-service treatment for a skin 
condition during the veteran's second period of active 
service.

At a separation physical examination in March 1991, the 
veteran specifically denied any history of skin diseases.  
Clinical evaluation revealed that her skin was normal, and 
she was found qualified for separation from service.

The veteran again denied any history of skin diseases at a 
quadrennial U.S. Army Reserves physical examination in August 
1991.  Clinical evaluation revealed that her skin was normal, 
and she was found qualified for retention in the Army 
Reserves.

A review of the veteran's DD-214, report of separation from 
active duty, for her first period of active service indicates 
that she served in the U.S. Army as a dental specialist from 
September 1974 to December 1978.

A review of the DD-214 from the veteran's second period of 
active service indicates that she served in the U.S. Army in 
Southwest Asia as part of Operation Desert Shield and 
Operation Desert Storm from January 9, 1991, to March 12, 
1991.  Her military occupational specialty (MOS) was a dental 
specialist.

In January 1995, the veteran submitted a claim for service 
connection for a skin condition of the face and neck, 
including as due to an undiagnosed illness.  The veteran 
stated that she had experienced skin rashes all over her body 
since 1991.

On VA skin examination in July 1995, the veteran complained 
that she experienced skin rashes manifested by very 
occasional minor follicle irritations all over her body.  
Physical examination revealed several tiny vesicopapules of 
the left big and second toes, which the veteran said were of 
less than 24 hours' duration.  The examiner concluded that a 
definitive dermatologic diagnosis could not be made.

At her RO hearing in August 1997, the veteran testified that 
she experienced skin irritations on her feet which blistered 
and bled.  She testified that her skin rash appeared on the 
arch area of the bottom of her foot and limited her walking.  

On VA skin examination in September 1997, the veteran 
complained of intermittent sore blisters on her left foot 
characterized by itching, burning, and weeping.  Physical 
examination of the veteran's skin revealed a one centimeter 
area of macular erythema on the plantar surface of the left 
foot with slight scaling and no fungal elements.  The 
diagnoses included eczema of the left foot.

On VA skin diseases examination in March 2002, the veteran 
complained of a rash on her neck, anterior chest, and arm, 
and recurrent outbreaks of blisters on the left big toe and 
plantar lateral aspect of the left foot.  She stated that the 
outbreaks "would come and go" about 4 times a year and were 
painful.  She also stated that the rash on her neck, anterior 
chest, and arm was very itchy and it came out even more 
severely when she got warm or stressed out.  Objective 
examination revealed tiny macula papular lesions on the neck 
as well as the anterior chest and the anterior upper arms.  
None of the lesions were vesicular.  There was no scabbing or 
scaling to them.  The veteran's left foot was essentially 
normal with no skin lesions.  The VA examiner concluded that 
a dermatologic diagnosis could not be made.

On VA skin diseases examination in December 2002, the veteran 
complained of recurrent blisters on her left foot and a 
persistent, occasionally itchy, and red neck rash.  The VA 
examiner stated that a review of the veteran's claims file 
showed a history of tinea pedis to the left foot.  Objective 
examination revealed normal skin on the feet and 
poikilodermatous changes of the sun-exposed areas of the 
neck.  The assessment included a history of tinea pedis of 
the left foot with no evidence of tinea at this examination 
and poikiloderma of civatte of the sun-exposed skin of the 
neck with no evidence of skin cancer.

The veteran complained of itching and red spots on her face 
and neck that were persistent, continuous, and moderately 
severe at VA skin diseases examination in March 2003.  The 
veteran stated that her skin condition was precipitated by 
sun, heat, and stress, and was relieved by oral medication.  
Objective examination revealed poikilodermatous changes.  The 
examiner commented that poikilodermatous changes were known 
to be caused by chronic sun exposure.  

In a March 2004 statement, the veteran contended that her 
skin condition had not occurred until after her active 
service in the Persian Gulf.  She stated that, after she 
returned home from active service in the Persian Gulf, she 
participated in frequent U.S. Army Reserve weekend training 
drills "in hot weather out in the sun with little or no 
shade."  


Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Undiagnosed Illness

While one examiner was initially unable to provide a 
diagnosis for the veteran's skin condition, she was 
subsequently diagnosed as having eczema and poikilodermatous 
changes.  Having been attributed to a known clinical 
diagnosis, the veteran's skin condition cannot be considered 
an undiagnosed illness to which she could be entitled to 
service connection based on her Persian Gulf service.  

Direct Service Connection

The veteran's service medical records show only that the 
veteran reported a history of skin diseases at her first 
separation physical examination in July 1978.  No skin 
condition was noted during that period of service, including 
on the examination for separation from service, or in the 
well before her Persian Gulf service.  And there were no 
physical findings of a skin condition on the report of the 
veteran's physical examination in July 1978.  

The veteran specifically denied any history of skin diseases 
at her discharge physical examination in March 1991, 
approximately three days before the end of her Persian Gulf 
service.  She also denied any history of skin diseases at a 
physical examination in August 1991, approximately 5 months 
after her discharge following Persian Gulf service.  Neither 
of these examination reports contained any objective medical 
evidence of a skin condition.  Id.

A review of the veteran's post-service treatment records 
shows that she first complained of a skin condition in July 
1995.  

None of the VA examiner has attributed the veteran's current 
skin conditions to service.  The March 2003, VA examiner 
diagnosed the veteran's skin condition as poikilodermatous 
changes caused by chronic sun exposure, and the veteran 
subsequently reported that she was exposed to sun while on 
active duty.  However, she did not report that this sun 
exposure resulted in a skin condition during service, and the 
silent service medical records belie a conclusion that in-
service sun exposure resulted in poikilodermatous changes.  
The VA examiner reported such changes after service in the 
context of post-service sun exposure.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for a skin condition of the face and neck, 
including as secondary to an undiagnosed illness.  The Board 
has considered the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to service connection for a skin condition of the 
face and neck, including as due to an undiagnosed illness, is 
denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


